Citation Nr: 1807253	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left knee arthritis, currently at 10 percent.

2.  Entitlement to an increased rating for right knee arthritis, currently at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran testified in a Travel Board Hearing before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his November 2016 hearing, the Veteran testified that his symptoms had worsened since his last VA examination in April 2013.  He testified that he was told by a private orthopedist that knee surgery was the only form of recourse for pain alleviation.  However, the orthopedist also opined that he was too young, and should wait until he turned 62 years old, otherwise he would need to get multiple knee surgeries.  He further testified that since his last VA examination, his right knee had worsened more than his left, and that the right knee gave way around once a month, causing him to fall.  The Veteran testified that the pain also prevented him from going up stairs without trouble, stand straight up from the down position without assistance of some kind, walk more than 20 or 30 feet, or bend his knees when they are swollen.  He testified that he woke up to swollen knees.  He described the knee as feeling "bone to bone," and that there was no cartilage in his knees remaining.  See November 2016 Travel Board Hearing, p. 25.  Given the Veteran's testimony that his disabilities have worsened since his last examination, another one is needed for both knees.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his right knee and left knee.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


